The state of Connecticut’s petition for certification for appeal from the Appellate Court, 32 Conn. App. 448 (AC 10960), is granted, limited to the following issues:
“1. Under the circumstances of this case, did the Appellate Court properly conclude that a new trial was required on the basis of a violation of a sequestration order?
“2. Under the circumstances of this case, did the Appellate Court properly conclude that the trial court had improperly failed to exercise its discretion in denying the defendant’s motion for an examination pursuant to General Statutes § 17a-566?”